                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EMERSON RICHBURG                                                      CIVIL ACTION
          Petitioner, pro se
                                                                       N0.15-4748
                 v.

 KEVIN CAMERON, et al.
          Defendants

                                                  ORDER

        AND NOW, this 26th day of February 2019, upon consideration of the revised petition for

a writ of habeas corpus (the "Petition"), filed by prose Petitioner Emerson Richburg ("Petitioner")

pursuant to 28 U.S.C. § 2254, [ECF 5], the response filed by Respondents, [ECF 19], the Report

and Recommendation issued on May 9, 2018, by the Honorable Henry S. Perkin, United States

Magistrate Judge ("the Magistrate Judge"), which recommended that the Petition be denied, [ECF

22], Petitioner's objections, [ECF 31], and the relevant portions of the state court record, it is

hereby ORDERED that:

        1.      The Report and Recommendation (the "R&R") is APPROVED and ADOPTED;

        2.      The objections to the R&R are without merit and are OVERRULED; 1



        In his revised habeas corpus petition, Petitioner raised a total of thirty claims; to wit: claims of
 constitutional insufficiency of evidence, ineffective assistance of trial counsel, "cumulative" misconduct
 by the prosecutor, erroneous evidentiary rulings that admitted "prior bad acts" evidence against
 Petitioner, and an improper jury instruction that did not include a third-degree murder charge.

       In the R&R, the Magistrate Judge addressed each of Petitioner's claims and found that they either
lacked merit or were procedurally defaulted. Specifically, the Magistrate Judge analyzed two of
Petitioner's claims which were arguably presented to the state courts for review; i.e., his claims of
constitutional insufficiency of the evidence and ineffective assistance of trial counsel for failure to call
Jamie Roeder/Richburg as an alibi witness. These claims were rejected by the state courts. The
Magistrate Judge's detailed evaluation of the state court's rulings is thorough and legally sound. The
Magistrate Judge also found (and Petitioner does not dispute) that Petitioner's remaining claims are
procedurally defaulted and, further, noted that "Petitioner makes no real effort to demonstrate that [the]
Martinez [exception to procedural default] applies to his unexhausted claims." [ECF 22 at 17].
           3.       Petitioner's revised petition for a writ of habeas corpus, [ECF 5], is DENIED; and

           4.       No probable cause exists to issue a certificate of appealability. 2

           The Clerk of Court is directed to mark this matter CLOSED.


                                                      BY THE COURT:

                                                      Isl Nitza I Quinones Alejandro
                                                      NITZA I. QUINONES ALEJANDRO
                                                      Judge, United States District Court




           In Petitioner's 100 pages of objections to the R&R, Petitioner provides his own dissertation of
    federal statutes and case law and attempts, for the first time, to show that Martinez v. Ryan, 566 U.S. 1
    (2012), applies to his unexhausted claims. However, Petitioner's extensive exposition fails to comply
    with Local Rule of Civil Procedure 72.1 (IV)(c), which requires that all issues be "presented to the
    magistrate judges" and that they "not be raised after the filing of the Magistrate Judge's Report and
    Recommendation if they could have been presented to the magistrate judge." Notwithstanding this
    omission, and in recognition of Petitioner's interpretive efforts and apparent objection, this Court will
    address Petitioner's arguments with respect to Martinez.

           Under Martinez, a prisoner can obtain review of a procedurally defaulted claim of ineffective
    assistance of trial counsel by showing, inter alia, that appointed counsel at the initial-review collateral
    proceeding was also ineffective under Strickland v. Washington, 466 U.S. 668 (1984), and that the
    underlying claim of ineffective assistance at trial is "substantial." Martinez, 566 U.S. 1. While Petitioner
    correctly identifies Martinez's two-pronged standard, he consistently restricts his analysis to the
    ineffectiveness of trial counsel, and repeatedly fails to make any meaningful showing either that his
    PCRA counsel was ineffective under Strickland, or that the underlying claims are substantial. As such,
    Petitioner has not shown that his procedurally defaulted claims are entitled to review under Martinez.

           After a de novo and careful review of Petitioner's objections, this Court finds that no error was
    committed by the Magistrate Judge in the analysis of Petitioner's habeas claims. Accordingly,
    Petitioner's objections are overruled, and the R&R is adopted and approved in its entirety.

2
         Lastly, a district court may issue a certificate of appealability only upon "a substantial showing of
the denial of a constitutional right." 28 U.S.C. § 2253(c). A petitioner must "demonstrate that reasonable
jurists would find the district court's assessment of the constitutional claims debatable or wrong." Slack v.
McDaniel, 529 U.S. 473, 484 (2000); Lambert v. Blackwell, 387 F.3d 210, 230 (3d Cir. 2004). For the
reasons set forth in the R&R this Court concludes that no probable cause exists to issue such a certificate
in this action because Petitioner has not made a substantial showing of the denial of any constitutional right.
Petitioner has not demonstrated that reasonable jurists would find this Court's assessment "debatable or
wrong." Slack, 529 U.S. at 484. Accordingly, there is no basis for the issuance of a certificate of
appealability.


                                                         2
